Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 1 of 11

cAUSE NO.
iN THE uNiTED STATEs oisTRlcT cour T
souTi-iERN olsTRicT Oi= TE)<AS owed St
i-iousToN oivisioN Souihem oi§i§§i%?'¥§$
FiLEo "as
Wendy N. Duong, Plaintiff, DEC 1 0 2018

v.
Monique (Bach Hac) Nguyen umw B_q l
& Thao N. Luong '“d'ey' cfs’kvfcoun

& Facebool<, lnc.
& other Facebook commenters, John Doe and lane Doe participants., including one identified as ”Na
Trinh,”all using Facebook pseudonyms

Plaintiff’s Original Comp|aint for Damages and lnjunctive Relief, and epp|ication
for Temporary Restraining Order

P|aintiff, Wendy N. Duong, files this Originai Complaint for Dameges and njunc :i.'e Re|ief, and
Application for Temporary Restraining Order_
l. PART|ES

1. P|aintiff Wendy N. Duong is a resident of Harris and Brazoria Coti ‘i'ties, Texa:;. Pl;;=ii\'- iff is a private
citizen. Plaintiff has been an attorney licensed by the State 0~" iean since 1954, and has never
been disbarred or disciplined From the school year 2001~2002 to 2010-1]., f’|ainti if was a college
professor and full time member of a law faculty.

2. Upon information and belief, Defendant Nlonique (Bach Hac) l"gtiyen ("Nguyen"} i': a resident of
Fort Bend County, Texas, who may be served at 11015 Bright Gw rdens DriveJ F:ici'\n iono` TX 77406--
3888, or wherever she may be found.

3. Thao N. Luong (”Luong”) is a resident of Orange County, Ca|ifo: rie, who ma y be se'\'ed at 11571
Dorada Ave, Garden Grove, CA, or wherever she may be found :n-;iependerit of ha " conduct that
gave rise to this lawsuit, Luong purposely has contact with tie State of Te><as aid engaged in
activities that affect residents and the interest of the State of ie>.as. Nguye:t and c.iong together
are referenced as the "individual Defendants.”

4. Upon information and belief, Facebool<, |nc. (”FB”) is a Dela .vjre corpor;ztior', doing business
worldwide, which can be served at its registered office or head:q ierters in t '\e Lni;ed States.

l|. DISCOVERV
Discovery will be conducted in accordance with the Federa| Ru|es c f .`,ivil Procec|oi'e.

lll. VENUE AND JURlSDlCT|OH

cy,

 

5.

Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 2 of 11

Venue is proper in Harris County and/or Brazoria County, Te-x.as where c.amage occurred and
continues to occur, and where Plaintiff was injured and contin ies to be injured Damage and
injuries occurred in those counties and woridwide due to FB cha inel of internet distribution
Jurisdiction is based on diversity of citizenship, and the amount in con"rovr-_ir:\l exceeds the
minimum jurisdictional amount required by law.
N. FACTUAL BACKGROUND
At different times, Defendants sought to gain access, friendsn'p, scpport, and affiliation from
P|aintiff for financial and/or social gains, as well as for access to Piaintiff's iife, private information
and her view relating to the Vietnamese American community and its anii~com r unist politics.
When these immediate purposes were not attained Defendar=t:; used FB to laud:;li and conduct
a defamatory, internat-based harassment scheme against Plaint ff to discredit her n front of heir
community, to the injury of her social standing, professional reputation, peran and fami|y.
Defendants also admitted to slander of P|aintiff via phone and f-B internet communication facility.
in or about 2015, Defendant Monique Nguyen began seeking the company of P|aintiff with the
following intent:
a. To become employee as office manager for P|aintiff's law office. N.guyew res no training
in any law-related field
b. To become a home care Worker, and to supply worke's for servicing Pa rtiff's disabled
and aging parents. Nguyen did apply for such position, an:l referred owe worker for such
position. Nguyen was not hired, and the worker she referred committed misconduct,
caused harm, made unreasonable demand, ultimately just walked out of '.i‘e job without
advanced notice, and hence was discharged
c. To become P|aintiff's realtor in her search for home and office l\lguyen used the name
of another agent/broker to conducting this real estate- search service for i’laintiff.
d. To become P|aintiff's caterer of Vietnamese food
e. To offer other services such as financial and home-related services L.lpor in' ormation and
belief, Nguyen has no training or license in any such financial advisc ry fiei jr
f. To obtain social affiliation from P|aintiff and, hence, to gain access to confidential and
private information regarding P|aintiff. Among the conversations ‘.;hat Nguyen solicited
were issues of the Vietnamese American community a:ic.` its anti-coirirni.ir i:;m politicsl

g. None of Nguyen’s goals regarding services to P|aintiff \.'es achieved

,,2__

10.

11.

12.

Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 3 of 11

As of the later part of 2016, P|aintiff terminated all contacts with l\|guyen based on issues of
integrity and honesty, food authenticity, and worker’s reliabilityl anc` cornrnitme"i: to the home
care of P|aintiff’s parents

ln or about 2016, via FB, Defendant Thao N. Luong pursued .:-ffi|iation, men';o.'sl'ip, sympathy,
friendship, and donation from Plaintiff, representing that she sang, played piano, composed music
and painted Luong fished for private, fami|y, and career information fror'r- Plai-‘i"i:f by initiating
Messenger on FB. Luong also represented that she was a victim of dorr=esi:ic abuse , a person with
disability and mental deficiency, yet a child prodigy in Vietnam, a former medicai d;i ;tor or dentist
or surgeon in Vietnam who could not continue her profession in the U.St due -“_c accidents and
health impairment

|n or about September 2016, P|aintiff prepared for a trip to 50utnem California l:o attend a reunion
banquet. Around that time, Luong approached P|aintiff to sho\ir off Luong's m'.isica composition
P|aintiff agreed to meet Luong in southern California to test sir g Lucng's so 'ig ant )ther ciassical
arias

in California, P|aintiff allowed Luong to visit her relatives' or fi iends’ residences for the purpose
of test singing. From such experience, P|aintiff discovered that:

a. Luong could not read music; she explained that her illness `nad wiped out her music
reading ability.

b. Luong did not understand the art and principles of z.ccompanir-'ien"_ fcr vocalists to
perform in semi-classica| sty|e. Nor did Luong understand vocal ranges

c. Luong did not write songs via musical notations. She reied on computer software used
by her friends and acquaintances

d. Luong was not an impoverished or disabled artist, except that she ».isecl ce'tain cushions
in the driver’s seat of her car. Luong was a homemaker with a chilii, allegedly a working
husband a car and a residence.

e. Luong did not know classical music or operatic arias.

f. Because of these deficiencies P|aintiff refused to practice sir ging smith Luong as
accompanist. Yet, Luong refused to leave and ask¢;-c for meal s. i>|iiintiff and her
Californian relatives took Luong out to eat with the farniiy.

g. Luong offered Plaintiff rides, segregating Plaintiff from ref reiative:',, and erected to stop

by Luong’s residence, attempting to keep Plaintiff therel Plaintiff asked c eave due to

..3_,

13.

14.

15.

16.

17.

Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 4 of 11

flight schedule. Luong then took P|aintiff to the residence where Plsintiff w as staying and
would be taken to the airport. She stayed on and was asked to leave.

h. During P|aintiff’s weekend stay in California, Luong attempted to arrange meetings
between P|aintiff and other Vietnamese community grc~ups, with i.uong as in-between.
P|aintiff refused

A|l throughout the FB acquaintanceship, Luong posted extreme compliments a'it= flattery about
P|aintiff and P|aintist background
Subsequent|y to P|aintiff's September stay in California, Luong approached P|aint:f: for help with
organizing a show to raise funds for her family in Vietnam. Pla§n;if`f agreed ;c\ ae|;:>.
As Luong prepared for the show, P|aintiff observed Luong’s activities ard founj them to be
incompatible with P|aintiff’s. P|aintiff posted explanations for the incompatibility P|aintiff also
learned that Luong would coilaborate with Nguyen, another incompati bi|ity. P|aini ii'f also felt that
Luong’s use of self-pity to solicit donations for her charity shows was improper, and that such seif-
pity was unhealthy and exploitive. Plaintiffinformed Luong that she would disconnect all contacts
and terminate the acquaintanceship.
Throughout the interactions, Luong also attempted to solicit P|aintiff's comments regarding
opposing the Vietnamese communist government, its educational system, c'iticism of the
Vietnamese American communities and personal attacks upon certain com"nuriit'-i members and
practices

V. DEFAMAT|ON
As of December 8, 2017 and repetitiveiy thereafter, Defendarits Luong and Nguyen negligently,
knowing|y, maliciously, and/or intentionally posted the following faise information about Plaintiff,
in reckless disregard of falsehood There were several defamatory postings, 'epeating the
falsehood Luong either published such defamation herself c-r explicitiy attribtted the false
information to Nguyen, who confirmed that she was the source of such defamatory information/
Nguyen also published such defamatory information in her pc sting of comments .ind on her FB
account. Each of the two individual Defendants independently published st ch falsehood and/or
each ofthem described their phone and/or internet conversations about Plaintiff with others who
participated in the defamation:
a. That Plaintiff was disbarred and her law licensed was revoked FALSE

b. That P|aintiff was fired from her Universityjob because of' he disbarmentl FA _!i€

._,j`_/-

 

Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 5 of 11

c. That Plaintiff misrepresented lied, and defrauded the pu“)i`c that she was a law professor.
FALSE

d. That Plaintiff committed financial fraud concerning credit t a ‘d and/or phone a ||s. FALSE

e. That via FB Ntessenger, P|aintiff committed the crime of ".'ssauit" against Defendant Luong.
FALSE

f. That Plaintiff is mentally unstable, has mental diseases and personality disorde's. FALSE.

g. That Plaintiff was/is a pauper living at or below poverty level, nas had to stand iri line for pubiic
food assistance, has broken the line and taken other peoi: c's food cat sing ci:turbarice and
public attention. FALSE

h. Yet, despite such poverty and public dependence, Plaintiff l)ragged and falsely represented
her knowledge and credentials in order to defraud the pubiii:. FALSE.

i. That Plaintiff is married to an 80-year-0ld man and the two plot a militarily cpc-c to overthrow
the Vietnamese Communist government by leading an arm o"` retirees fr.Jm the Jnited States.
(Such act was a vioiation of U.S. law and hence criminal coe .c'uct.) FALSE.

j. That Plaintiff was immoral, corrupt, and pathologically engaged in conduct of moral turbitude.
FALSE

k. That Plaintiff wanted to be Secretary of State in the Hi||ary C‘inton’s Administi etlon. FALSE

|. That P|aintiff got on a community stage at the banquet to at :llse Nguyen of detaining Plaintiff.
FALSE.

m. That Plaintiff was thirsty and deprived of love and therefore developed ‘)ei'sor a lity disorders
FALSE.

n. That P|aintiff was unemployed and jobless. FALSE.

o. That Plaintiff exploited Luong's labor in California. FAi.SE.

p That Plaintiff lied FALSE.

q. That Plaintiff was shunned by her community. FALSE

r. That Plaintiff hallucinated and falsely cried attempted rape by labor workers at her house
FALSE

s. That Plaintiff harassed Luong, obsessive|y intruded and sought Luong's attention, and

initiated conversations with Luong via FB Messenger withc.u'._ letting Luong got FALSE.

18.

19.

20.

21.

22.

23.

24.

25.

Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 6 of 11

V|.
CONTINUOUS DEFAMAT|ON AND DEROGATQRY EFFECT

Defendants made these defamatory statements knowing that they would be repeated to others
such thatthe defamation would multip|y, be republished and red stributed., to the ;ontinuous and
increasing injury of P|aintiff.
Defendants published such defamation on FB via the internet, l< arriving that the inj ry could occur
worldwide.
Plaintiff has suffered substantial injury to her person, her familv relations her profession, and her
business as a result of Defendant's defamatory statements

Vll.

DEFAMAT|ON PER SE

Since the defamation was directed at Plaintiff's competence and status as a |ice'is aj professionai
and injured her livelihood the defamation constitutes defamaticn per se.
At common |aw, falsely imputing a mental disease and illnes; i;o iiiaintiff, and ialseiy accusing
Plaintiff of fraud or criminal conduct constitute defamation per se.

Vlll.
COND|T|ONS PRECEDENT AND RECURR|NG/NEW CAUSES OF AL"I`|ON
CREATED BY REPET|T|ON AND CONT|NUOUS POST|NGS OF DEFAMAT|ON

Plaintiff has performed all condition precedents necessary to maintain her causes of action, and
has been frustrated by Defendants’ action/non-action.

Specifically, Plaintiff has served upon each Defendant written requests identifying the
defamation, in order for Defendants to retract, clarify, or correct their defamatory statements in
accordance with the Texas Defamation N|itigation Act. Plaintiff’s efforts have been futile and her
mitigation notices ignored by the Defendants instead the individual Defendants have continued
to make new FB posts, repeating and intensifying the defamation and adding ta their on|ine
harassment of P|aintiff.

lX.
lNTERNET HARASSMENT VlA THE USE OF FlGH'|'_lNG WORD:'_S1
VlOLENCE-INDUCED POSTINGS AND LANGUAGE

On FB, the individual Defendants created a derogatory nickname calling Plaintiff ”Oracle,” or
"Female Saint,” which in the Vietnamese culture, has the b!asphemy effect of inducing and
invoking hatred and extreme ridicule. Defendant Luong also posted violent images and used

violence-induced language and description such as ”riffle sfioating," ”spreading/inseminating

_é,

26.

27.

28.

29.

Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 7 of 11

feces," “broad/bitch/fool/imbeciie,” “cutting flesh and mutilating hody," “srnashirig/pounding on

n ll

the fish head,” ”throwing stones, mass mobilization/ag`taiion,." "cl‘.asing with butcher
knives/battle blades,” ”tearing flesh by gigantic medieval hziw|<s," Such repet-tive assaultive
language and bloody, battiing images can lead to violent and depressive reaction in readers and
victims, as well as subjecting victims to severe public contempt leading :o oence»disturbing

conduct and inciting mass reaction.

x.
ouTRAGEous coNDucTLiNFucTioN oF Eiviotiggat c)is'rm;gal
leAslolv oF PRivAcY, iNTERFERENcs wlTH FAMiLv Aivo eusiNEss RELAnoNs

Defendants' conduct described above is purposeful, outrageous, and malicious, timing to hurt
emotionally as well as physically by creating shock and traumatic effect upon Plaintiff, in order to
destroy her health and peace of mind, actionable at common i zv»i.

Plaintiff is a private citizen and Defendants' defamation intruiirs upon he' privacy, putting her
under false light in the public domain.

At the time of the defamation, Defendants knew or should have inown via information on FB that
Plaintiff has been caregiver to her aging and ailing parents, raving to travel ing hours and
distance between two residences to supervise caregiving, an:l to monitor and respond to the
status of her parents who were very iii with serious diseases an¢;§ could no longer help themselves
Defendants knew that Plaintiff faced demanding elderly health-related responsibilities while
maintaining her livelihood and professional status. Defendant Dlguyen, in oa'ticular, attempted
to participate in such elderly home care, did inject herself into such rome -.:;ire, exploited
Plaintiff's family situation, and caused irreparable harm. Defendants' shocking cor tract described
above has brutally created so much distress upon P|aintiff treat it substantiai;y interferes with
Plaintiff's parental caregiving duties and, consequently, has ais;) jeopardized the health of her
parents, proximately causing and accelerating their deterioration As of thi_=_l iiiing, Plaintiff's
mother has passed on due to septic infection and other infect.:ms. `i"he publish ec and circulated
derogatory falsehoods have also jeopardized Plaintiff's professional relations in her community

X|.
CONSP|RACY, AlDlNG, ABETT|NG, AND ACT|NG lN CONCERT

Their FB postings and comments show undisputediy that the individual Defendants targeted
Plaintiff for harassment and defamation and other tortious conduct noting together in pre~

mediated planning and aiding each other, the individual Defendants sought to invol<e, and did

_,"]/

30.

31.

32.

33.

34.

35.

36.

Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 8 of 11

invoke, invite, and bring about the participation of other FB to'nmenters to tale part in the
harassment and defamation

K||_-
OBSTRUCT|ON OF PROSECUT|ON: DESTRUCT|ON QF EViDENC!§_

Upon information and belief, during the fali~winter of 2018, D '»f-andant Ngnycr v.ts enjoined by
the Texas District Court from posting derogatory and harmful m ai erial again:;t a tlc uston residentl
Defendant Luong also participated and supported Nguyen's ;:c:ion. Foiio\ving t‘i.s legal event,
Luong removed ali of her defamatory concerning P|aintiff frorr. her L=B display Aii such deletions
after continuous postings for almost a year constitute destructon of evidence of t`e fa mation and
tortious conduct

Prior to such deletions, Luong had acknowledged receipt t f P|aintiff’s ”rnitig ttion” notices
requesting correction and retraction, and that she refused to t.;‘i<e mitigation actit:r'.

After receiving Plaintiff's "mitigation” requests, Luong deleted and destroyed her complimentary
postings of P|aintiff. These complimentary postings were made durr-g the time L_iong still pursued
Plaintiff for exploitation and personal gain. These complimentary postings showed that Luong
contradicted herse|f, and her own postings proved her l<i ;cwiedge that her subsequently
defamatory postings of P|aintiff were false. Thus, Luong deliberately and pnrposef il|y destroyed
evidence of her tortious conduct.

Nguyen also destroyed her defamatory and harassing postings :oricerning il'|aintif~r after exposing
them substantially to the FB reader community, and after she liad ignored iiaintif."s ”mitigation”
notices. Her destruction of evidence was made after Nguyen ha.:i refused to‘-iai<e mitigation action
to correct, clarify, or retract her defamatory postings.

Xlll.
CAUSE OF ACT|ON AGA|NST FB FOR BREACH OF \I\l'»'itRR.Ni|‘I`Yl (:QNTRACT AND CC~MMUN|TV
GU|DEL|NES ESTABL|SHED BY THE CORPORAT|ON IN ORDER TO
INDUCE CONSUMER MEMBERSH\P ANB USAGE
The individual Defendants' defamation and harassment violate several sections and principles of
FB’s Community Guide|ines against cyberbul|ying and harassment
P|aintiff has requested corrective action by FB by filing reports and delivery written notices of
harm to FB headquarters

FB has chosen to take no remedial action, letting the defamation continue and l::c- l-'epeated over

months and months during the first year of the defamation The tortious pos :ings re.nained online

, g,

37.

38.

39.

40.

41.

42.

Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 9 of 11

and exposed to the Vietnamese reading public worldwide until the individua Defendants exposed
of them, after damage had substantially been done.

The non-action and indifference exhibited by FB constitutes a breach by FB of its cvrn established
Comrnunity Standards. By inaction, FB in fact has condoned the iitlivicluai Daft=.rdz»nts' behaviors,
encouraged them, and given them carte-blanche tacit approvall causing pain a 1':.~ st ftering, injury
and damages to Plaintiff and her family.

Paradoxicaiiy, after the individual Defendants' numerous publications oi" defamation against
Plaintiff, FB began to single out Plaintiff by removing member benefits and imposing arbitrary
prohibition and restriction upon Plaintiff’s postings, without any expianatiori or justification
Plaintiff has appealed, and as of this filing, FB has not responded FB also iriactivzted Plaintiff's
business account, citing as reason that it is a fake account o" an account that o'etends to be
somebody else despite P|aintiff’s submission of iD. FB thus tondones harassment by applying
harassing measures upon the victim while protecting the detainers FB's singlinglout Plaintiff
constitutes harassment itse|f.

XlV.
EXEMPLAIHLPUN|T|VE DAMAGE.'E

Plaintiff seeks all damages available at law or equity, including exemplary damages for cavalierly
ignoring mitigation requests for correction and retraction, tuo|ishing with rnaii:e, bad faith,
intentional and/or reckless disregard of faisehood, tontiauing the defamation
postings/repostings repetitively, using fighting words and invol ing vicience, traunizitizing, as well
as subjecting Plaintiff to public ridicuie, and finally obstructing ~a ivscit and destroying the textual
evidence of defamation The defamation was so cavalier tha' fha falsehood can be proven by
Defendants' own previous postings about Plaintiff

XV.

JURV DEMAND

P|aintiff requests a jury for all factual triable issues.

XV|.

lNJUNCTIVE RELiEF AND EX PARTE TEMPORARY RESTRAiN|NG ()RDER

injunctive relief is necessary to prevent continuing defamationl disparage nent and damage to
Plaintiff's personal and business reputation and the performance of her caregiving duties owed
to her surviving father.

TRO relief is to maintain the status quo and preventing contint:ir.g harm to _’iain°.ii`f.

-¢)`,

43.

44.

45.

Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 10 of 11

The TRO movant must demonstrate a probable right to recover 3/ and that no other "emedy at law
exists. The TRO movant does not have to prove certainty in c 'evai:ing as triai. Tr.e defamation
committed against Plaintiff is clearly defamation per se, comm-tted with rnaii::e, iii wiii, and
reckless disregard of truths, and can be proven with facts arising out of po:zti\'igs 3 ad messenger
record on FB. For exampie, Defendant Luong's contradictory postings p:'aising and fiattering
P|aintiff prove the falsehood of her subsequently defamatory to stings regarding Plaintiff
injunction and TRO ex parte are to prevent irreparable harm a ici to provide relief or remedy not
otherwise available at |aw. For the whole year of 2018, P|aintifi suffered from anguish, trauma,
pain and sufferings resulting from Defendants’ action She hac to spend su ostantizii time writing
notices and requesting correction, clarification, and retraction from Defendants in order to
protect her person Her well-being was severely affected and damaged such that she could not
spend sufficient time to stay with, care for, supervise, and respi.;ir.d to the hc me ca re needs of her
bedridden and feeble parents. The passing of Plaintiff's mother has hai:rper‘ei:l Defendants
should not be allowed to continue to commit or repeat their speech torts, inflict ha rm, affect the
health and life of Plaintiff and her father by defamation that creates anguish and sufferings upon
her as her father‘s caregiver. P|aintist abandonment or closing of her FB account or using the
"biocking” feature of FB is not the solution, as the damage on net perstn and ivelihood has
occurredr while Defendants’ repeated defamation would ji‘s" remain L.nl<;nowi to P|aintiff.
Without TRO and/or injunctive relief, The detrimental effect o:i her personal and professional
reputation and tortious interference with her relations would just contirue behind her back.
There is no other adequate remedy at law to prevent ar.:i remedy such h.J'rid effect of
Defendants’ bad acts, and any resulting damage would be irre\ a ‘sible and i'reparaa|e,
Accordingly, TRO and injunction are the only remedies tha‘_ would eriaole the Court to act
immediately to prevent, not only the individual Defendants’ efforts at inciting others to join their
defamation, but also the ongoing and/or repetition of the defamation thereby eliminating any
detrimentai effect upon Plaintiff’s life and that of her loved ones who must de peno- on her.

ltd
PRAYER ron REuEF

Plaintiff requests injunctive reiief, TRO ex parte, and seeks damage s, together with al. nre- and post-

judgement interest thereon, reasonable attorneys' fees to trial and appeai, expenses court fees and

associated costs, as well as any other relief to which Plaintiff is entitled in equity or at |aw.

»»/0,

Case 4:18-cv-O4644 Document 1 Filed in TXSD on 12/10/18 Page 11 of 11

Respectfuliy Submittec?,
/signature/

Wendy Duong
3426 East Cedar i-iolio‘ v Drive, Pearlenci TX `!7584
713 436 6890; wduong;i!)ll@yahoo.corn

 

--//

